Citation Nr: 1107194	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches with 
right occipital infarct.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and/or major depressive disorder, to 
include as secondary to service-connected disability.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity.

8.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity.

9.  Entitlement to an initial compensable rating for cataracts.

10.  Entitlement to an initial compensable rating for erectile 
dysfunction.

11.  Entitlement to a rating in excess of 10 percent for heart 
disease with automatic implantable cardioverter defibrillator 
(AICD) prior to February 6, 2007.

12.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

13.  Entitlement to a compensable rating for residuals of a left 
great toe fracture.

14.  Entitlement to a compensable rating for residuals of right 
inguinal hernia repair.

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from June 2007 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  

A January 2010 rating decision granted a rating of 100 percent 
for heart disease with automatic implantable cardioverter 
defibrillator (AICD), from February 6, 2007, and also, in 
pertinent part, granted service connection for right and left 
lower extremity peripheral vascular disease.  The Veteran has not 
expressed disagreement with any actions taken in the January 2010 
RO decision.

In correspondence received in November 2010 the Veteran, through 
his representative, indicated that a hearing on these matters was 
no longer desired.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hypertension and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A March 2006 RO decision denied service connection for 
arthritis.



2.  Evidence received subsequent to the March 2006 RO decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for arthritis.

3.  A September 2003 RO decision denied service connection for 
headaches.

4.  Evidence received subsequent to the September 2003 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for headaches with 
right occipital infarct.

5.  A September 2003 RO decision denied service connection for 
major depressive disorder, and a November 2005 Board decision 
denied service connection for PTSD.

6.  Evidence received subsequent to the September 2003 RO 
decision and November 2005 Board decision does not, by itself or 
when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD and/or major depressive disorder, to include 
as secondary to service-connected disability.

7.  Throughout the rating period on appeal, the Veteran's 
neurologic impairment in his left lower extremity has resulted in 
a disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

8.  Throughout the rating period on appeal, the Veteran's 
neurologic impairment in his right lower extremity has resulted 
in a disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

9.  Throughout the rating period on appeal, the Veteran's 
neurologic impairment in his left upper extremity is manifested 
by no more than incomplete, mild symptoms.

10.  Throughout the rating period on appeal, the Veteran's 
neurologic impairment in his right upper extremity is manifested 
by no more than incomplete, mild symptoms.

11.  Throughout the rating period on appeal, the Veteran's 
cataracts were manifested by corrected visual acuity of 20/25 in 
the right eye and 20/30 in the left eye; the disability has not 
resulted in any incapacitating episodes.

12.  Throughout the rating period on appeal, the Veteran's 
erectile dysfunction was not productive of penile deformity.

13.  Prior to February 6, 2007, the Veteran's heart disability 
was manifested by a regular cardiac rhythm with no murmur, click, 
or gallop.

14.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.

15.  The Veteran's residuals of a left great toe fracture are 
manifested by complaints of pain upon walking with no evidence of 
arthritis, hammer toes or claw foot, metatarsalgia, or mal-union 
or non-union of the tarsal or metatarsal bones.  

16.  The Veteran's residuals of right inguinal hernia are not 
productive of active inguinal hernia symptomatology.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that denied service connection for 
arthritis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2006 RO decision is not new 
and material, and the Veteran's claims of service connection for 
arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  The September 2003 RO decision that denied service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the September 2003 RO decision is not 
new and material, and the Veteran's claims of service connection 
for headaches with right occipital infarct is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The September 2003 RO decision that denied service connection 
for major depressive disorder, and the November 2005 Board 
decision that denied service connection for PTSD, are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

6.  Evidence received since the September 2003 RO decision and 
the November 2005 Board decision is not new and material, and the 
Veteran's claims of service connection for PTSD and major 
depressive disorder, to include as secondary to service-connected 
disability, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

7.  The criteria for an initial rating of 20 percent for 
peripheral neuropathy, left lower extremity, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2010).

8.  The criteria for an initial rating of 20 percent for 
peripheral neuropathy, right lower extremity, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2010).

9.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy, left upper extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2010).

10.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy, right upper extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2010).

11.  The criteria for an initial compensable rating for cataracts 
have not been met at any time during the rating period on appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6028 (2008).

12.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2010).

13.  The criteria for a rating in excess of 10 percent for heart 
disease with automatic implantable cardioverter defibrillator 
(AICD) prior to February 6, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Codes 7010, 7011 (2010).

14.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2010).

15.  The criteria for an increased (compensable) rating for 
residuals of a left great toe fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5283 (2010).

16.  The criteria for a compensable rating for residuals of right 
inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As rating decisions during the pendency of this appeal granted 
service connection for the Veteran's peripheral neuropathy, left 
lower extremity, peripheral neuropathy, right lower extremity, 
peripheral neuropathy, left upper extremity, peripheral 
neuropathy, right upper extremity, cataracts, erectile 
dysfunction, and heart disease, those claims are now 
substantiated.  As such, the filing of a notice of disagreement 
as to the disability ratings assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
rating assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating those disabilities on appeal, the relevant criteria 
have been provided to the Veteran, including in the October 2007 
statement of the case.

By correspondence dated in January 2006, November 2006, February 
2007, April 2007, and May 2008 the Veteran was informed of the 
evidence and information necessary to substantiate his diabetes, 
left great toe, and right inguinal hernia increased rating 
claims, the information required of him to enable VA to obtain 
evidence in support of the claims, the assistance that VA would 
provide to obtain 


evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has 
been informed of the need for evidence demonstrating an increase 
in the severity of his service-connected disabilities and the 
effect his disabilities have on his employment.  Vazquez-Flores 
v. Shinseki, 24 Vet. App. 94 (2010).  Importantly, the Board 
notes that the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).

As for the new and material claims, by correspondence dated in 
November 2006 and February 2007 the Veteran was informed of the 
evidence and information necessary to substantiate those claims, 
the information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would provide to 
obtain evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  The Board notes that the November 2006 
and February 2007 letters contain the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In April 2007 VA provided the Veteran notice on effective date 
and disability rating elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and records and records from the Social 
Security Administration (SSA).  The Board finds that the VA 
examinations obtained in this case to rate the Veteran's 
disabilities are adequate, as they considered the pertinent 
evidence of record, and included an examination of the Veteran 
and elicited his subjective complaints.  The VA examinations 
described the Veteran's disabilities on appeal in sufficient 
detail so that the Board is able to fully evaluate the claimed 
disabilities.  In sum, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations with respect to the 
rating issues on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

I.  New and material evidence claims

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Generally, a final RO decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

A.  Arthritis

A March 2006 RO decision denied service connection for arthritis.  
Following notice to the Veteran, with his appellate rights, in 
March 2006, no appeal was taken from that determination.  As 
such, the March 2006 RO decision is final.  38 U.S.C.A. § 7105.  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran subsequently 
filed an application to reopen the claim of service connection 
for arthritis in November 2006.

The March 2006 RO decision essentially denied service connection 
for arthritis on the basis that service medical records revealed 
no diagnosis of arthritis; the March 2006 RO decision also noted 
that the Veteran had failed to specify the joint for which he was 
claiming service connection for arthritis.  The evidence of 
record at the time of the March 2006 RO decision included service 
treatment records.  The service treatment records reveal no 
complaints or diagnoses of arthritis.

The evidence added to the claims file subsequent to the March 
2006 RO decision does not include any competent evidence showing 
that any arthritis disability is somehow related to his active 
service.  While a July 2006 VA record notes that the Veteran 
complained of right knee and left shoulder pain, and an April 
2007 VA record noted left shoulder degenerative changes, the 
Veteran has still not provided any additional information as to 
how he has any arthritis disability that is related to service.  
As such, the Veteran's request to reopen a claim of entitlement 
to service connection for arthritis is not warranted.

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  While the Board does not doubt 
the sincerity of the Veteran's belief regarding his arthritis, 
and finds his assertions concerning his arthritis to be credible, 
the Veteran is not competent to offer evidence which requires 
medical knowledge, such as rendering an opinion of etiology 
pertaining to arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

B.  Headaches with right occipital infarct.

A September 2003 RO decision denied service connection for 
headaches.  Following notice to the Veteran, with his appellate 
rights, in September 2003, no appeal was taken from that 
determination.  As such, the September 2003 RO decision is final.  
38 U.S.C.A. § 7105.  The Veteran subsequently filed an 
application to reopen the claim of service connection for 
arthritis in November 2006.

A September 2003 RO decision denied service connection for 
headaches disability on the basis that the Veteran did not have 
chronic headaches in service and did not have a current diagnosis 
of migraine headaches.  The evidence of record at the time of the 
September 2003 RO decision included service treatment records.  A 
May 1969 record noted that the Veteran had a two day history of 
frontal skull headaches; the impression was tension headaches.  A 
June 1970 record noted that the Veteran had complained of a left 
frontal headache; the impression was tension headaches.  A March 
1971 record noted that the Veteran complained of headaches and 
congestion.  A March 2000 VA neurological record noted that the 
Veteran's headaches were probably due to a chronic cause, such as 
stress, and not due to an acute underlying pathology.

The evidence added to the claims file subsequent to the September 
2003 RO decision includes VA records indicating that the Veteran 
has headaches.  The evidence added to the claims file subsequent 
to the September 2003 RO denial does not, however, raise a 
reasonable possibility of substantiating the claim for service 
connection for headaches.  The record is still absent for any 
competent evidence showing that the Veteran has a chronic 
headaches disability that is related to his active service or 
service-connected disability.  In this regard, the Board notes 
that while records such as a March 2007 VA record noted that the 
Veteran had headaches, they were described as being 
"nonspecific."  Further, while an April 2007 VA neurology 
examination noted that a January 2007 MRI of the brain had shown 
a small right occipital infarct, the examiner stated that there 
were no symptoms, let alone headaches symptoms, related to the 
right occipital infarct.

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  While the Board does not doubt 
the sincerity of the Veteran's belief regarding his headaches, 
and finds his assertions concerning experiencing headache pain to 
be credible, the Veteran is not competent to offer evidence which 
requires medical knowledge, such as rendering an opinion of 
etiology pertaining to his headaches.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


C.  PTSD and major depressive disorder

RO decisions in March 1998 and March 2000, as well as a Board 
decision in November 2005, denied service connection for PTSD.  A 
September 2003 RO decision denied service connection for major 
depressive disorder.  An appeal was not taken from the September 
2003 RO decision, and that decision, as well as the November 2005 
Board decision, is final.  The Veteran subsequently filed an 
application to reopen the claims of service connection for PTSD 
and major depressive disorder in November 2006.

The November 2005 Board decision denied service connection for 
PTSD on the basis that the competent evidence of record did not 
show a diagnosis of PTSD based on a verified stressor.  While 
noting that the Veteran had a current diagnosis of depression, 
the September 2003 RO decision denied service connection for 
major depressive disorder on the basis that the competent 
evidence of record did not reveal such disability during service 
or continuously thereafter.

The evidence added to the claims file subsequent to the September 
2003 RO decision and November 2005 Board decision includes VA 
records indicating that the Veteran has diagnoses of PTSD and 
depression.  However, a May 2008 VA examiner did not relate the 
Veteran's depression to service or to any service-connected 
disability, and no examiner has indicated that the Veteran has a 
diagnosis of PTSD related to his active service.  In short, there 
is still no opinion from any health care professional linking 
current depression to the Veteran's active military service or 
service-connected disability, and there is still no diagnosis of 
PTSD based on a verified stressor.

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge (i.e., experiencing psychiatric problems either before, 
during, or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Board notes, however, that the Veteran's assertions concerning 
his psychiatric problems are basically the same as those that 
were associated with the claims file at the time of the September 
2003 and November 2005 denials.  While the Board finds his 
contentions pertaining to his psychiatric symptoms to be 
credible, the Veteran is not competent to offer evidence which 
requires medical knowledge, such as rendering an opinion of 
etiology pertaining to psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, evidence received subsequent to the September 2003 RO 
decision and November 2005 Board denial does not, by itself or 
when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD and depression.  As such, the Veteran's 
request to reopen claim of entitlement to service connection for 
those disabilities is not warranted.

II.  Initial rating and increased rating claims

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Appeals from the initial rating assigned with the grant 
of service connection must consider the possibility of "staged" 
ratings for separate periods during the appeal period, based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for increased rating claims when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A.  Peripheral neuropathy, left and right lower extremity

A June 2007 rating decision granted service connection for left 
lower extremity peripheral neuropathy and right lower extremity 
peripheral neuropathy, and assigned 10 percent ratings, effective 
November 1, 2006.  While not always consistently reported, even 
in the June 2007 rating decision, the overwhelming evidence 
reveals that the RO intended to assign a 10 percent rating for 
right lower extremity peripheral neuropathy, effective November 
1, 2006.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis.

A March 2007 VA EMG (electromyogram) and NCS (Nerve conduction 
study) revealed minimal evidence of mononeuritis multiplex 
involving the right sural nerve and the right peroneal nerve.

At an April 2007 VA neurological examination, the Veteran 
complained of numbness and tingling in his feet and pain in his 
legs.  Examination revealed deep tendon reflexes of 1+ at the 
knees and absent at the ankles; decreased vibration in the feet 
was also noted.  The impression was mild to moderate lower 
extremity peripheral neuropathy.

November 2007 and January 2008 VA records noted that the Veteran 
had right and left lower extremity muscle strength of 5/5; 
Achilles reflexes were 1 bilaterally, and patellar reflexes were 
2, bilaterally.

The Board finds that the record supports a finding of moderate 
disability of the right and left lower extremity.  The April 2007 
VA examiner characterized the Veteran's right and left lower 
extremity peripheral neuropathy disability as mild to moderate, 
and findings such as numbness and tingling in the feet, pain in 
the legs, decreased vibration in the feet, and deep tendon 
reflexes of 1+ at the knees and absent at the ankles supports a 
finding of moderate right and left lower peripheral neuropathy 
disability in this case.  

As findings such as significant muscle atrophy and constant, at 
times excruciating pain has not been shown or complained of, the 
preponderance of the evidence is against a rating in excess of 20 
percent for right and left lower extremity peripheral neuropathy 
disability.

B.  Peripheral neuropathy, left and right upper extremity.

A June 2007 rating decision granted service connection for left 
upper extremity peripheral neuropathy and right upper extremity 
peripheral neuropathy, and assigned 10 percent ratings, effective 
November 1, 2006.  The Veteran is right-hand dominant.

At an April 2007 VA neurological examination, the Veteran's deep 
tendon reflexes were trace to 1+ in the upper extremities; motor 
examination revealed good strength proximally in the upper 
extremities.  The Veteran had slight weakness of the intrinsic 
muscles of the hands and slow motor function.  The impression was 
mild to moderate upper extremity peripheral neuropathy.

November 2007 and January 2008 VA records noted that the Veteran 
had right and left upper extremity muscle strength of 5/5; biceps 
and triceps reflexes were 1 bilaterally.

The Board finds that the record supports a finding of just mild 
disability of the right and left upper extremities.  While the 
April 2007 VA examiner characterized the Veteran's right and left 
upper extremity peripheral neuropathy disability as mild to 
moderate, and a finding of deep tendon reflexes were trace to 1+ 
in the upper extremities, motor examinations revealing good 
strength proximally in the upper extremities are also of record, 
and only slight weakness of the intrinsic muscles of the hands 
was shown.  As such, the preponderance of the evidence is against 
a rating in excess of 10 percent for right and left upper 
extremity peripheral neuropathy disability.

The Veteran is competent to give evidence about what he observes 
or experiences; for example, he is competent to report that he 
experiences certain symptoms, such as feelings of numbness in his 
upper and lower extremities.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994). The Board finds the Veteran to be credible in 
his reports of the symptoms he experiences.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as with the 
medical evidence of record, the Veteran's account of his upper 
and lower extremities symptomatology describes a rating 
consistent with the ratings assigned by this decision.

C.  Cataracts.

A June 2007 rating decision granted service connection for 
cataracts and assigned a noncompensable rating under Diagnostic 
Code 6028, effective November 1, 2006.  Diagnostic Code 6028 
pertains to senile or other cataracts, both preoperative and 
postoperative, to be rated on impairment of vision and aphakia.  
For preoperative cataracts, as in this case, the Veteran is to be 
rated based on visual impairment.  The Board notes that during 
the pendency of the appeal, the criteria for rating eye 
disabilities changed.  However, because the Veteran filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

On review of the determinative findings of record, the evidence 
continues to support the assignment of a noncompensable rating 
for cataracts.  A compensable rating for loss of visual acuity 
requires that corrected vision be 20/40 or worse in one eye and 
20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6078, 6079.  An April 2007 VA examination, however, noted 
that the Veteran had corrected vision of 20/25 in the right eye 
and 20/30 in the left eye.  Also, the April 2007 VA examination 
did not reveal any visual field deficits, and active eye 
pathology has not been shown. 

The Veteran is competent to give evidence about what he observes 
or experiences; for example, he is competent to report that he 
experiences certain symptoms, such as visual difficulties.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the 
Veteran to be credible in his reports of the symptoms he 
experiences.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, as with the medical evidence of record, the 
Veteran's account of his eye symptomatology describes a rating 
consistent with the rating assigned by this decision.

As the preponderance of the evidence is against the claim, the 
claim must be denied.

D.  Erectile dysfunction.

A June 2007 rating decision granted service connection for 
erectile dysfunction under Diagnostic Code 7522, effective 
November 1, 2006.  In order to obtain a compensable rating under 
Diagnostic Code 7522, deformity of the penis with loss of 
erectile power must be demonstrated.  However, the Board notes 
that an April 2007 VA examination noted that the Veteran's 
testicles were normal in size and texture and the genitalia were 
unremarkable.  As such, the Board finds that the preponderance of 
the evidence does not support the assignment of an initial 
compensable rating for erectile dysfunction associated.

The Veteran has not asserted that he has deformity of the penis.  
At any rate, even though the Veteran is competent to give 
evidence about what he observes or experiences concerning his 
erectile dysfunction, the symptoms describe a rating consistent 
with the rating assigned by this decision.

E.  Heart disease with automatic implantable cardioverter 
defibrillator (AICD).

A June 2007 rating decision granted service connection for heart 
disease and assigned a 10 percent rating, effective November 1, 
2006.  A January 2010 RO decision increased the rating for heart 
disease with automatic implantable cardioverter defibrillator 
(AICD) to 100 percent, effective February 6, 2007.  

The Board must determine whether there is any evidence dated from 
November 1, 2006 through February 5, 2007, that would show a 
rating in excess that would be warranted under Diagnostic Codes 
7010-7011.  

A December 2006 VA examination indicates that the Veteran had a 
regular cardiac rhythm with no murmur, click, or gallop; blood 
pressure was 143/75 and 151/79.  

Under Diagnostic Code 7010, for supraventricular arrhythmias, a 
30 percent rating is warranted for paroxysmal atrial fibrillation 
or other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.  Under 
Diagnostic Code 7011, for ventricular arrhythmias (sustained), a 
30 percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  

The evidence of record for the time period of November 1, 2006 
through February 5, 2007 does not show paroxysmal atrial 
fibrillation or other supraventricular tachycardia, and evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray has not been shown or asserted.  As 
such, the preponderance of the evidence does not support the 
assignment of a rating in excess of 10 percent prior to February 
6, 2007.

F.  Diabetes mellitus

A February 2003 rating decision granted service connection for 
diabetes mellitus and assigned a 10 percent rating, effective 
July 23, 2002.  A March 2006 rating decision increased the rating 
for diabetes mellitus to 20 percent, effective November 9, 2005.  
Under Diagnostic Code 7913, a 40 percent rating is warranted for 
diabetes mellitus that requires insulin, a restricted diet, and 
regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The medical evidence of record shows that the Veteran is insulin 
dependent, and is apparently on a restricted diet.  There is no 
evidence, however, that there are specific restrictions or 
regulation of activities because of his diabetes.  In this 
regard, the Board notes that an October 2008 VA record advised 
the Veteran to be as active as he could tolerate and to exercise.  
While an October 2008 VA mental health record noted that the 
Veteran no longer played basketball, the Veteran indicated that 
he did not play as much as before due to chronic pain; diabetes 
was not mentioned.  A December 2008 VA psychiatric treatment 
record noted that the Veteran was continuing to walk in an effort 
to improve his mood and physical health.

There is no medical evidence showing that the Veteran's diabetes 
requires regulation of activities, as that term is defined in the 
applicable regulation.  The Board also notes that ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year, or twice a month visits to a diabetic care provider, have 
not been shown.  Accordingly, as there is no evidence that the 
Veteran's diabetes has required restriction of activities at any 
time during the rating period on appeal, the Board concludes that 
his symptoms more closely approximates the criteria for the 
currently assigned 20 percent evaluation, and the preponderance 
of the evidence is against a rating in excess of 20 percent for 
diabetes mellitus.

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913. See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities that include diabetic neuropathy of the bilateral 
lower and upper extremities, peripheral vascular disease of the 
lower extremities, cataracts, erectile dysfunction, and the 
Veteran is receiving special monthly compensation under 38 
U.S.C.A. § 1114(k) on account of loss of use of a creative organ.

In short, the Board finds that the evidence demonstrates symptoms 
consistent with a 20 percent rating, and the preponderance of the 
evidence is against an initial evaluation in excess of 20 percent 
for adult onset diabetes mellitus.

As noted, the Board must assess the competence and credibility of 
the Veteran.  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences; 
for example, he is competent to report that he experiences 
weakness or lethargy as a result of his diabetes.  However, the 
Veteran's credible statements, alone, are not sufficient to show 
that his occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007).  The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate balance 
of the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

G.  Left great toe fracture.

A March 1998 rating decision granted service connection for 
residuals of a left great toe fracture and assigned a 
noncompensable rating, effective October 30, 1997.

At a December 2006 VA bones examination, the Veteran indicated 
that his left great toe would hurt if he walked more than 200 to 
300 feet; he had not had any flare-ups of pain in his toe that 
interfered with his daily activities.  Physical examination 
revealed that the Veteran's left great toe had good pinprick 
perception and no obvious deformity.  The left great toe had 
dorsiflexion to 15 degrees and plantar flexion to 10 degrees; he 
could extend and flex the toe against resistance.  Repetitive 
action did not cause any increased pain or spasm or reduction in 
range of motion.  X-rays of the left great toe revealed a small 
calcaneal spur.  The diagnosis was fracture of the proximal 
phalanx of the left first toe.  

Under Diagnostic Code 5283, a 10 percent rating is warranted for 
moderate mal-union or non-union of the tarsal or metatarsal 
bones, and a 20 percent rating is assignable for moderately 
severe mal-union or non-union.

The Board notes that as mal-union or non-union of the tarsal or 
metatarsal bones has not been shown, a 10 percent rating is not 
available under Diagnostic Code 5283.  The Board also observes 
that Diagnostic Codes 5003 and 5010 are not applicable in this 
instance as the medical evidence does not show that the Veteran's 
left great toe has arthritis.  Moreover, as claw feet (Diagnostic 
Code 5278), hammertoes (Diagnostic Code 5282), or evidence of 
Morton's neuroma (Diagnostic Code 5279) are not shown, these 
diagnostic codes are also not applicable in this matter.

The Veteran is competent to give evidence about what he observes 
or experiences; for example, he is competent to report that he 
experiences certain symptoms, such as left great toe pain while 
walking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The 
Board finds the Veteran to be credible in his reports of the 
symptoms he experiences.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  However, as with the medical evidence of 
record, the Veteran's account of his left great toe 
symptomatology describes a rating consistent with the rating 
assigned by this decision.

In sum, even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
preponderance of the evidence is against a compensable rating for 
the Veteran's left great toe disability.

H.  Right inguinal repair.

A March 1998 rating decision granted service connection for 
residuals of right inguinal hernia repair and assigned a 
noncompensable rating, effective October 30, 1997.  The RO has 
evaluated the Veteran's residuals of inguinal hernia repair with 
a residual scar at the zero percent rate under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.

Diagnostic Code 7338 concerns an inguinal hernia.  Under this 
section, a zero percent evaluation is warranted for an inguinal 
hernia not operated, but remediable; or small, reducible, or 
without true hernia protrusion.  A 10 percent evaluation 
contemplates a postoperative recurrent hernia, readily reducible 
and well-supported by a truss or belt.  A 30 percent evaluation 
is in order for a small, postoperative recurrent, or unoperated 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.

At an April 2007 VA examination, the Veteran complained of a 
pulling sensation in the groin with lifting, but no recurrence of 
the hernia or persistent pain.  Examination revealed a 3 
centimeter diagonal scar in the right inguinal area.  The scar 
was 3/16 inches in width, flat, with no adherence, and not 
significantly tender.  There was no hernia bulge, and the 
inguinal rings revealed no evidence of any hernia.  The examiner 
commented that there was no evidence of any recurrent right 
inguinal hernia, and further indicated that the scar was 
cosmetically insignificant and not significantly painful to 
touch.

Given the clinical findings, there is no indication of a 
recurrent inguinal hernia.  In the absence of a recurrent 
inguinal hernia, there exists no basis for a compensable 
evaluation for this disability under Diagnostic Code 7338.  
Further, as the Veteran's right inguinal scar is essentially an 
asymptomatic post-surgical scar, a compensable rating under 
Diagnostic Codes 7800-7805 (as in effect prior to and after 
October 23, 2008) is not for application.  The Board has been 
mindful of the "benefit-of-the-doubt" rule, but, in this case, 
there is not such an approximate balance of the positive evidence 
and the negative evidence to permit a favorable determination.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disabilities are not so unusual 
or exceptional in nature as to render his schedular ratings 
inadequate. The Veteran's disabilities have been evaluated under 
the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by his 
disabilities.  The evidence does not reflect that any of the 
Veteran's disabilities on appeal, by themselves, have caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal to reopen claims of entitlement to service connection 
for arthritis, headaches with right occipital infarct, and PTSD 
and major depressive disorder is denied.

An initial rating of 20 percent for peripheral neuropathy, left 
lower extremity, is granted, subject to the applicable law 
governing the award of monetary benefits.

An initial rating of 20 percent for peripheral neuropathy, right 
lower extremity, is granted, subject to the applicable law 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for peripheral 
neuropathy, left upper extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy, right upper extremity is denied.

An initial compensable rating for cataracts is denied.

An initial compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent for heart disease with automatic 
implantable cardioverter defibrillator (AICD) prior to February 
6, 2007 is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

A compensable rating for residuals of a great left toe fracture 
is denied.

A compensable rating for residuals of right inguinal repair is 
denied.


REMAND

A March 2006 RO decision denied service connection for 
hypertension.  Following notice to the Veteran, with his 
appellate rights, in March 2006, no appeal was taken from that 
determination.  The Veteran subsequently filed an application to 
reopen the claim of service connection for hypertension in 
November 2006, and in March 2007 asserted that his hypertension 
was secondary to his service-connected diabetes.  It is clear to 
the Board that the April 2007 VA heart examination was intended, 
at least in part, to address the Veteran's assertions concerning 
his hypertension.  The Board finds that the April 2007 VA heart 
examination was not adequate in that regard, and finds that 
another VA heart examination is necessary to fairly address the 
medical matters raised by the Veteran.

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Evidence in the claims file reveals that the Veteran 
has not worked since 1999.  The TDIU issue has not been 
adjudicated by the AOJ, nor developed for appellate consideration 
at this time.  As such, it must be adjudicated by the AOJ prior 
to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the issue 
of entitlement to a TDIU.

2.  The Veteran should be scheduled for a 
VA heart examination.  The examiner should 
be provided the Veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has hypertension that is 
related to service or is proximately due 
to, or aggravated by, service-connected 
diabetes.  The examiner is asked to provide 
a rationale for any opinion expressed.

3.  The AOJ should then readjudicate the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus.

4.  If the hypertension benefit sought is 
not granted to the Veteran's satisfaction, 
a supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

5.  The AOJ should then adjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due to 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to the 
Veteran and representative.  Only if an 
appeal is completed as to this matter 
should the issue be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


